                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     BALAKANAPATHY RAJARATNAM,                            Case No.16-cv-07413-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     THE BOARD OF TRUSTEES OF THE
                                         LELAND STANFORD JUNIOR
                                  12     UNIVERSITY,
Northern District of California
 United States District Court




                                                         Defendant.
                                  13

                                  14           The Court having been informed that the parties have agreed to a settlement, all previously

                                  15   scheduled deadlines and appearances are VACATED.

                                  16           On or before May 28, 2019, plaintiff shall file a voluntary dismissal pursuant to Fed. R.

                                  17   Civ. P. 41(a)(1)(i). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court

                                  18   order (i) by notice if the defendants have not filed an answer or motion for summary judgment, or

                                  19   (ii) by stipulation signed by all parties who have appeared. Because defendant has not yet filed an

                                  20   answer or motion for summary judgment, plaintiff may file a notice of dismissal pursuant to Rule

                                  21   41(a)(1)(i).

                                  22           If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor, 280 South First Street, San Jose, California on June 11, 2019, 10:00 a.m. and show

                                  24   cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).

                                  25   Additionally, the parties shall file a statement in response to this Order to Show Cause no later

                                  26   than June 4, 2019 advising as to (1) the status of the activities of the parties in finalizing

                                  27   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                  28   file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause hearing will be
                                   1   automatically vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 29, 2019

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
